           Case 2:21-cv-00640-MCE-DMC Document 65 Filed 04/21/21 Page 1 of 2


 1   LEGAL SERVICES OF NORTHERN CALIFORNIA
     CORY TURNER, SBN # 285235
 2   E-mail: cturner@lsnc.net
     541 Normal Avenue
 3   Chico, CA 95928
     Telephone: (530) 345-9491
 4   Fax: (530) 345-6913

 5   SARAH J. STEINHEIMER, SBN # 267552
     E-mail: ssteinheimer@lsnc.net
 6   STEPHEN E. GOLDBERG, SBN # 173499
     E-mail: sgoldberg@lsnc.net
 7   517 12th Street
     Sacramento, CA 95928
 8   Telephone: (916) 551-2150
     Fax: (916) 551-2195
 9
     Attorneys for Plaintiffs
10

11                                    UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF CALIFORNIA
12                                        SACRAMENTO DIVISION

13

14   BOBBY WARREN; ANDY LAMBACH;                          Case No. 2:21-cv-00640-MCE-DMC
     JONATHON WILLIAMS; MICHAEL
15   SAMUELSON; TRACY MILLER;
     TONA PETERSEN; CAROL BETH
16   THOMPSON; CHRISTA STEVENS,                           ORDER ON PLAINTIFFS’ REQUEST FOR
                                                          WAIVER OF PERSONAL APPEARANCE AT
17                  Plaintiffs,                           HEARING

18          v.

19   CITY OF CHICO; CITY OF CHICO                        Date: April 23, 2021
     POLICE DEPARTMENT,                                  Time: 10:00 a.m.
20                                                       Courtroom: Room 7, 14th Floor (via zoom)
                    Defendants.                          Judge: Hon. Morrison C. England, Jr.
21

22

23          Having received and reviewed Attorneys for Plaintiffs BOBBY WARREN, ANDY LAMBACH,
24   JONATHON WILLIAMS, MICHAEL SAMUELSON, TRACY MILLER, TONA PETERSEN,
25   CAROL BETH THOMPSON and CHRISTA STEVENS, Cory Turner, Sarah J. Steinheimer and
26   Stephen E. Goldberg’s Request for Waiver of Personal Appearance at Hearing, and finding good cause,
27   IT IS HEREBY ORDERED that Plaintiffs’ request is GRANTED. The court orders as follows:
28
                                                           1
                       Order on Waiver of Personal Appearance at Hearing (Warren, et al v. Chico)
           Case 2:21-cv-00640-MCE-DMC Document 65 Filed 04/21/21 Page 2 of 2


 1          Attorneys for Plaintiffs, Cory Turner, Sarah J. Steinheimer and Stephen E. Goldberg shall be

 2   permitted to attend the Plaintiffs’ hearing on Motion for Preliminary Injunction set to commence on

 3   April 23, 2021 at 10:00 a.m. before the Honorable Morrison C. England, Jr. by way of videoconference.

 4          IT IS SO ORDERED.

 5   Dated: April 21, 2021

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
                      Order on Waiver of Personal Appearance at Hearing (Warren, et al v. Chico)
